Citation Nr: 0430850	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  98-12 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for scleroderma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board rendered a decision on this matter in January 2002.  
The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2004, in 
consideration of the Appellee's Brief, the Court vacated the 
January 2002 decision and remanded the case to the Board for 
the purpose of providing the veteran adequate notice of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
applicability to his appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As set forth in the March 2004 Order and Appellee's Brief, 
the veteran has not been provided adequate notice as to what 
portion of the information and evidence that is needed to 
substantiate his claim for service connection is to be 
provided by him and which portion must be provided by VA, as 
required by the VCAA, citing Quartuccio v. Principi, 16 Vet. 
App. 183 (2000) and Huston v. Principi, 17 Vet. App. 195 
(2003).  However, it is the RO that must insure compliance 
with the notice provisions in the first instance.  
Accordingly, this case must be Remanded.



This case is REMANDED to the RO for the following actions:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to establish his 
claim of entitlement to service 
connection for scleroderma.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
scleroderma.  If the issue on appeal 
remains denied, provide the veteran and 
his representative with a new 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim, including the 
applicable legal authority (including the 
VCAA) as well as a summary of any 
evidence received since the issuance of 
Supplemental Statement of the Case in 
August 2001.  Allow an appropriate period 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


